(Slip Opinion)              OCTOBER TERM, 2016                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

                 HONEYCUTT v. UNITED STATES

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE SIXTH CIRCUIT

       No. 16–142.     Argued March 29, 2017—Decided June 5, 2017
Terry Honeycutt managed sales and inventory for a Tennessee hard-
  ware store owned by his brother, Tony Honeycutt. After they were
  indicted for federal drug crimes including conspiracy to distribute a
  product used in methamphetamine production, the Government
  sought judgments against each brother in the amount of $269,751.98
  pursuant to the Comprehensive Forfeiture Act of 1984, which man-
  dates forfeiture of “any property constituting, or derived from, any
  proceeds the person obtained, directly or indirectly, as the result of”
  certain drug crimes, 21 U. S. C. §853(a)(1). Tony pleaded guilty and
  agreed to forfeit $200,000. Terry went to trial and was convicted.
  Despite conceding that Terry had no controlling interest in the store
  and did not stand to benefit personally from the sales of the product,
  the Government asked the District Court to hold him jointly and sev-
  erally liable for the profits from the illegal sales and sought a judg-
  ment of $69,751.98, the outstanding conspiracy profits. The District
  Court declined to enter a forfeiture judgment against Terry, reason-
  ing that he was a salaried employee who had not received any profits
  from the sales. The Sixth Circuit reversed, holding that the brothers,
  as co-conspirators, were jointly and severally liable for any conspira-
  cy proceeds.
Held: Because forfeiture pursuant to §853(a)(1) is limited to property
 the defendant himself actually acquired as the result of the crime,
 that provision does not permit forfeiture with regard to Terry Hon-
 eycutt, who had no ownership interest in his brother’s store and did
 not personally benefit from the illegal sales. Pp. 3–11.
    (a) Section 853(a) limits forfeiture to property flowing from,
 §853(a)(1), or used in, §853(a)(2), the crime itself—providing the first
 clue that the statute does not countenance joint and several liability,
2                   HONEYCUTT v. UNITED STATES

                                  Syllabus

    which would require forfeiture of untainted property. It also defines
    forfeitable property solely in terms of personal possession or use.
    Section 853(a)(1), the provision at issue, limits forfeiture to property
    the defendant “obtained, directly or indirectly, as the result of” the
    crime. Neither the dictionary definition nor the common usage of the
    word “obtain” supports the conclusion that an individual “obtains”
    property that was acquired by someone else. And the adverbs “di-
    rectly” and “indirectly” refer to how a defendant obtains the property;
    they do not negate the requirement that he obtain it at all. Sections
    853(a)(2) and 853(a)(3) are in accord with this reading. Pp. 3–7.
       (b) Joint and several liability is also contrary to several other pro-
    visions of §853. Section 853(c), which applies to property “described
    in subsection (a),” applies to tainted property only. See Luis v. Unit-
    ed States, 578 U. S. ___, ___. Section §853(e)(1) permits pretrial asset
    freezes to preserve the availability of property forfeitable under sub-
    section (a), provided there is probable cause to think that a defendant
    has committed an offense triggering forfeiture and “the property at
    issue has the requisite connection to that crime.” Kaley v. United
    States, 571 U. S. ___, ___. Section 853(d) establishes a “rebuttable
    presumption” that property is subject to forfeiture only if the Gov-
    ernment proves that the defendant acquired the property “during the
    period of the violation” and “there was no likely source for” the prop-
    erty but the crime. These provisions reinforce the statute’s applica-
    tion to tainted property acquired by the defendant and are thus in-
    compatible with joint and several liability. Joint and several liability
    would also render futile §853(p)—the sole provision of §853 that per-
    mits the Government to confiscate property untainted by the crime.
    Pp. 7–9.
       (c) The plain text and structure of §853 leave no doubt that Con-
    gress did not, as the Government claims, incorporate the principle
    that conspirators are legally responsible for each other’s foreseeable
    actions in furtherance of their common plan. See Pinkerton v. United
    States, 328 U. S. 640. Congress provided just one way for the Gov-
    ernment to recoup substitute property when the tainted property it-
    self is unavailable—the procedures outlined in §853(p). And as is
    clear from its text and structure, §853 maintains traditional in rem
    forfeiture’s focus on tainted property unless one of §853(p)’s precondi-
    tions exists. Pp. 9–10.
816 F. 3d 362, reversed.

   SOTOMAYOR, J., delivered the opinion of the Court, in which all other
Members joined, except GORSUCH, J., who took no part in the considera-
tion or decision of the case.
                        Cite as: 581 U. S. ____ (2017)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 16–142
                                   _________________


   TERRY MICHAEL HONEYCUTT, PETITIONER v. 

              UNITED STATES

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE SIXTH CIRCUIT

                                 [June 5, 2017]


  JUSTICE SOTOMAYOR delivered the opinion of the Court.
  A federal statute—21 U. S. C. §853—mandates forfeit-
ure of “any property constituting, or derived from, any
proceeds the person obtained, directly or indirectly, as the
result of” certain drug crimes. This case concerns how
§853 operates when two or more defendants act as part of
a conspiracy. Specifically, the issue is whether, under
§853, a defendant may be held jointly and severally liable
for property that his co-conspirator derived from the crime
but that the defendant himself did not acquire. The Court
holds that such liability is inconsistent with the statute’s
text and structure.
                             I
   Terry Michael Honeycutt managed sales and inventory
for a Tennessee hardware store owned by his brother,
Tony Honeycutt. After observing several “ ‘edgy looking
folks’ ” purchasing an iodine-based water-purification
product known as Polar Pure, Terry Honeycutt contacted
the Chattanooga Police Department to inquire whether
the iodine crystals in the product could be used to manu-
facture methamphetamine. App. to Pet. for Cert. 2a. An
2              HONEYCUTT v. UNITED STATES

                     Opinion of the Court

officer confirmed that individuals were using Polar Pure
for this purpose and advised Honeycutt to cease selling it
if the sales made Honeycutt “ ‘uncomfortable.’ ” Ibid.
Notwithstanding the officer’s advice, the store continued
to sell large quantities of Polar Pure. Although each bottle
of Polar Pure contained enough iodine to purify 500 gal-
lons of water, and despite the fact that most people have
no legitimate use for the product in large quantities, the
brothers sold as many as 12 bottles in a single transaction
to a single customer. Over a 3-year period, the store
grossed roughly $400,000 from the sale of more than
20,000 bottles of Polar Pure.
   Unsurprisingly, these sales prompted an investigation
by the federal Drug Enforcement Administration along
with state and local law enforcement. Authorities exe-
cuted a search warrant at the store in November 2010 and
seized its entire inventory of Polar Pure—more than 300
bottles. A federal grand jury indicted the Honeycutt
brothers for various federal crimes relating to their sale of
iodine while knowing or having reason to believe it would
be used to manufacture methamphetamine. Pursuant to
the Comprehensive Forfeiture Act of 1984, §303, 98 Stat.
2045, 21 U. S. C. §853(a)(1), which mandates forfeiture of
“any proceeds the person obtained, directly or indirectly,
as the result of ” drug distribution, the Government sought
forfeiture money judgments against each brother in the
amount of $269,751.98, which represented the hardware
store’s profits from the sale of Polar Pure. Tony Honeycutt
pleaded guilty and agreed to forfeit $200,000. Terry went
to trial. A jury acquitted Terry Honeycutt of 3 charges but
found him guilty of the remaining 11, including conspiring
to and knowingly distributing iodine in violation of
§§841(c)(2), 843(a)(6), and 846.
   The District Court sentenced Terry Honeycutt to 60
months in prison. Despite conceding that Terry had no
“controlling interest in the store” and “did not stand to
                    Cite as: 581 U. S. ____ (2017)                  3

                        Opinion of the Court

benefit personally,” the Government insisted that the
District Court “hold [him] jointly liable for the profit from
the illegal sales.” App. to Pet. for Cert. 60a–61a. The
Government thus sought a money judgment of $69,751.98,
the amount of the conspiracy profits outstanding after
Tony Honeycutt’s forfeiture payment. The District Court
declined to enter a forfeiture judgment, reasoning that
Honeycutt was a salaried employee who had not person-
ally received any profits from the iodine sales.
  The Court of Appeals for the Sixth Circuit reversed. As
co-conspirators, the court held, the brothers are “ ‘jointly
and severally liable for any proceeds of the conspiracy.’ ”
816 F. 3d 362, 380 (2016). The court therefore concluded
that each brother bore full responsibility for the entire
forfeiture judgment. Ibid.
  The Court granted certiorari to resolve disagreement
among the Courts of Appeals regarding whether joint and
several liability applies under §853.1 580 U. S. ___ (2016).
                             II
   Criminal forfeiture statutes empower the Government
to confiscate property derived from or used to facilitate
criminal activity. Such statutes serve important govern-
mental interests such as “separating a criminal from his
ill-gotten gains,” “returning property, in full, to those
wrongfully deprived or defrauded of it,” and “lessen[ing]
the economic power” of criminal enterprises. Caplin &
Drysdale, Chartered v. United States, 491 U. S. 617, 629–
630 (1989). The statute at issue here—§853—mandates
——————
  1 Compare United States v. Van Nguyen, 602 F. 3d 886, 904 (CA8

2010) (applying joint and several liability to forfeiture under §853);
United States v. Pitt, 193 F. 3d 751, 765 (CA3 1999) (same); United
States v. McHan, 101 F. 3d 1027 (CA4 1996) (same); and United States
v. Benevento, 836 F. 2d 129, 130 (CA2 1988) (per curiam) (same), with
United States v. Cano-Flores, 796 F. 3d 83, 91 (CADC 2015) (declining
to apply joint and several liability under §853).
4              HONEYCUTT v. UNITED STATES

                      Opinion of the Court

forfeiture with respect to persons convicted of certain
serious drug crimes. The question presented is whether
§853 embraces joint and several liability for forfeiture
judgments.
  A creature of tort law, joint and several liability “applies
when there has been a judgment against multiple defend-
ants.” McDermott, Inc. v. AmClyde, 511 U. S. 202, 220–
221 (1994). If two or more defendants jointly cause harm,
each defendant is held liable for the entire amount of the
harm; provided, however, that the plaintiff recover only
once for the full amount. See Restatement (Second) of
Torts §875 (1977). Application of that principle in the
forfeiture context when two or more defendants conspire
to violate the law would require that each defendant be
held liable for a forfeiture judgment based not only on
property that he used in or acquired because of the crime,
but also on property obtained by his co-conspirator.
  An example is instructive. Suppose a farmer master-
minds a scheme to grow, harvest, and distribute mari-
juana on local college campuses. The mastermind recruits a
college student to deliver packages and pays the student
$300 each month from the distribution proceeds for his
services. In one year, the mastermind earns $3 million.
The student, meanwhile, earns $3,600. If joint and sev-
eral liability applied, the student would face a forfeiture
judgment for the entire amount of the conspiracy’s pro-
ceeds: $3 million. The student would be bound by that
judgment even though he never personally acquired any
proceeds beyond the $3,600. This case requires determi-
nation whether this form of liability is permitted under
§853(a)(1). The Court holds that it is not.
                             A
  Forfeiture under §853 applies to “any person” convicted
of certain serious drug crimes. Section 853(a) limits the
statute’s reach by defining the property subject to forfeit-
                  Cite as: 581 U. S. ____ (2017)              5

                      Opinion of the Court

ure in three separate provisions. An understanding of
how these three provisions work to limit the operation of
the statute is helpful to resolving the question in this case.
First, the provision at issue here, §853(a)(1), limits forfeit-
ure to “property constituting, or derived from, any pro-
ceeds the person obtained, directly or indirectly, as the
result of ” the crime. Second, §853(a)(2) restricts forfeiture
to “property used, or intended to be used, in any manner
or part, to commit, or to facilitate the commission of,” the
crime. Finally, §853(a)(3) applies to persons “convicted of
engaging in a continuing criminal enterprise”—a form of
conspiracy—and requires forfeiture of “property described
in paragraph (1) or (2)” as well as “any of [the defendant’s]
interest in, claims against, and property or contractual
rights affording a source of control over, the continuing
criminal enterprise.” These provisions, by their terms,
limit forfeiture under §853 to tainted property; that is,
property flowing from (§853(a)(1)), or used in (§853(a)(2)),
the crime itself. The limitations of §853(a) thus provide
the first clue that the statute does not countenance joint
and several liability, which, by its nature, would require
forfeiture of untainted property.
  Recall, for example, the college student from the earlier
hypothetical. The $3,600 he received for his part in the
marijuana distribution scheme clearly falls within
§853(a)(1): It is property he “obtained . . . as the result of ”
the crime. But if he were held jointly and severally liable
for the proceeds of the entire conspiracy, he would owe the
Government $3 million. Of the $3 million, $2,996,400
would have no connection whatsoever to the student’s
participation in the crime and would have to be paid from
the student’s untainted assets. Joint and several liability
would thus represent a departure from §853(a)’s re-
striction of forfeiture to tainted property.
  In addition to limiting forfeiture to tainted property,
§853(a) defines forfeitable property solely in terms of
6              HONEYCUTT v. UNITED STATES

                      Opinion of the Court

personal possession or use. This is most clear in the spe-
cific text of §853(a)(1)—the provision under which the
Government sought forfeiture in this case.            Section
853(a)(1) limits forfeiture to property the defendant “ob-
tained . . . as the result of ” the crime. At the time Con-
gress enacted §853(a)(1), the verb “obtain” was defined as
“to come into possession of ” or to “get or acquire.” Ran-
dom House Dictionary of the English Language 995
(1966); see also 7 Oxford English Dictionary 37 (1933)
(defining “obtain” as “[t]o come into the possession or
enjoyment of (something) by one’s own effort, or by re-
quest; to procure or gain, as the result of purpose and
effort”). That definition persists today. See Black’s Law
Dictionary 1247 (10th ed. 2014) (defining “obtain” as “[t]o
bring into one’s own possession; to procure, esp. through
effort”); cf. Sekhar v. United States, 570 U. S. ___, ___–___
(2013) (slip op., at 4–5) (“Obtaining property requires ‘. . .
the acquisition of property’ ”). Neither the dictionary
definition nor the common usage of the word “obtain”
supports the conclusion that an individual “obtains” prop-
erty that was acquired by someone else. Yet joint and
several liability would mean just that: The college student
would be presumed to have “obtained” the $3 million that
the mastermind acquired.
   Section 853(a)(1) further provides that the forfeitable
property may be “obtained, directly or indirectly.” The
adverbs “directly” and “indirectly” modify—but do not
erase—the verb “obtain.” In other words, these adverbs
refer to how a defendant obtains the property; they do not
negate the requirement that he obtain it at all. For in-
stance, the marijuana mastermind might receive pay-
ments directly from drug purchasers, or he might arrange
to have drug purchasers pay an intermediary such as the
college student. In all instances, he ultimately “obtains”
the property—whether “directly or indirectly.”
   The other provisions of §853(a) are in accord with the
                  Cite as: 581 U. S. ____ (2017)             7

                      Opinion of the Court

limitation of forfeiture to property the defendant himself
obtained. Section 853(a)(2) mandates forfeiture of prop-
erty used to facilitate the crime but limits forfeiture to “the
person’s property.” Similarly, §853(a)(3) requires forfeit-
ure of property related to continuing criminal enterprises,
but contrary to joint and several liability principles, re-
quires the defendant to forfeit only “his interest in” the
enterprise.
  Section 853(a)’s limitation of forfeiture to tainted prop-
erty acquired or used by the defendant, together with the
plain text of §853(a)(1), foreclose joint and several liability
for co-conspirators.
                                B
  Joint and several liability is not only contrary to
§853(a), it is—for the same reasons—contrary to several
other provisions of §853. Two provisions expressly incor-
porate the §853(a) limitations. First, §853(c) provides that
“[a]ll right, title, and interest in property described in
subsection (a)”—e.g., tainted property obtained as the
result of or used to facilitate the crime—“vests in the
United States upon the commission of the act giving rise
to forfeiture.” Consistent with its text, the Court has
previously acknowledged that §853(c) applies to tainted
property only. See Luis v. United States, 578 U. S. ___,
___ (2016) (slip op., at 8).
  Second, §853(e)(1) authorizes pretrial freezes “to pre-
serve the availability of property described in subsection
(a) . . . for forfeiture.” Pretrial restraints on forfeitable
property are permitted only when the Government proves,
at a hearing, that (1) the defendant has committed an
offense triggering forfeiture, and (2) “the property at issue
has the requisite connection to that crime.” Kaley v. United
States, 571 U. S. ___, ___ (2014) (slip op., at 3); see also
id., at ___, n. 11 (slip op., at 15, n. 11) (“[F]orfeiture ap-
plies only to specific assets”).
8              HONEYCUTT v. UNITED STATES

                     Opinion of the Court

   Another provision, §853(d), does not reference subsec-
tion (a) but incorporates its requirements on its own
terms. Section 835(d) establishes a “rebuttable presump-
tion” that property is subject to forfeiture only if the Gov-
ernment proves that “such property was acquired by [the
defendant] during the period of the violation” and that
“there was no likely source for such property other than”
the crime. Contrary to all of these provisions, joint and
several liability would mandate forfeiture of untainted
property that the defendant did not acquire as a result of
the crime.
   It would also render futile one other provision of the
statute. Section 853(p)—the sole provision of §853 that
permits the Government to confiscate property untainted
by the crime—lays to rest any doubt that the statute
permits joint and several liability. That provision governs
forfeiture of “substitute property” and applies “if any
property described in subsection (a), as a result of any act
or omission of the defendant” either:
      “(A) cannot be located upon the exercise of due
    diligence;
      “(B) has been transferred or sold to, or deposited
    with, a third party;
      “(C) has been placed beyond the jurisdiction of the
    court;
      “(D) has been substantially diminished in value; or
      “(E) has been commingled with other property
    which cannot be divided without difficulty.”
    §853(p)(1).
Only if the Government can prove that one of these five
conditions was caused by the defendant may it seize “any
other property of the defendant, up to the value of” the
tainted property—rather than the tainted property itself.
§853(p)(2). This provision begins from the premise that
the defendant once possessed tainted property as “de-
                 Cite as: 581 U. S. ____ (2017)            9

                     Opinion of the Court

scribed in subsection (a),” and provides a means for the
Government to recoup the value of the property if it has
been dissipated or otherwise disposed of by “any act or
omission of the defendant.” §853(p)(1).
   Section 853(p)(1) demonstrates that Congress contem-
plated situations where the tainted property itself would
fall outside the Government’s reach. To remedy that
situation, Congress did not authorize the Government to
confiscate substitute property from other defendants or co-
conspirators; it authorized the Government to confiscate
assets only from the defendant who initially acquired the
property and who bears responsibility for its dissipation.
Permitting the Government to force other co-conspirators
to turn over untainted substitute property would allow the
Government to circumvent Congress’ carefully constructed
statutory scheme, which permits forfeiture of substitute
property only when the requirements of §§853(p) and (a)
are satisfied. There is no basis to read such an end run
into the statute.
                               III
  Against all of this, the Government asserts the “bedrock
principle of conspiracy liability” under which “conspirators
are legally responsible for each other’s foreseeable actions
in furtherance of their common plan.” Brief for United
States 9; see also Pinkerton v. United States, 328 U. S. 640
(1946). Congress, according to the Government, must be
presumed to have legislated against the background prin-
ciples of conspiracy liability, and thus, “when the traceable
proceeds of a conspiracy are unavailable, [§]853 renders
conspirators jointly and severally liable for the amount of
the proceeds foreseeably obtained by the conspiracy.”
Brief for United States 10. Not so.
  The plain text and structure of §853 leave no doubt that
Congress did not incorporate those background principles.
Congress provided just one way for the Government to
10                 HONEYCUTT v. UNITED STATES

                           Opinion of the Court

recoup substitute property when the tainted property
itself is unavailable—the procedures outlined in §853(p).
And, for all the Government makes of the background
principles of conspiracy liability, it fails to fully engage
with the most important background principles underlying
§853: those of forfeiture.
   Traditionally, forfeiture was an action against the tainted
property itself and thus proceeded in rem; that is,
proceedings in which “[t]he thing [was] primarily consid-
ered as the offender, or rather the offence [was] attached
primarily to the thing.” The Palmyra, 12 Wheat. 1, 14
(1827). The forfeiture “proceeding in rem st[ood] inde-
pendent of, and wholly unaffected by any criminal pro-
ceeding in personam” against the defendant. Id., at 15.
Congress altered this distinction in enacting §853 by
effectively merging the in rem forfeiture proceeding with
the in personam criminal proceeding and by expanding
forfeiture to include not just the “thing” but “property . . .
derived from . . . any proceeds” of the crime. §853(a)(1).
But as is clear from its text and structure, §853 maintains
traditional in rem forfeiture’s focus on tainted property
unless one of the preconditions of §853(p) exists. For those
who find it relevant, the legislative history confirms as
much: Congress altered the traditional system in order to
“improv[e] the procedures applicable in forfeiture cases.”
S. Rep. No. 98–225, p. 192 (1983). By adopting an in
personam aspect to criminal forfeiture, and providing for
substitute-asset forfeiture, Congress made it easier for the
Government to hold the defendant who acquired the tainted
property responsible. Congress did not, however, enact
any “significant expansion of the scope of property subject
to forfeiture.” Ibid.2
——————
  2 Section 853(o) directs that “the provisions of [§853] shall be liberally

construed to effectuate its remedial purposes.” The Government points
to this as license to read joint and several liability into the statute. But
                     Cite as: 581 U. S. ____ (2017)                    11

                          Opinion of the Court

                             IV
  Forfeiture pursuant to §853(a)(1) is limited to property
the defendant himself actually acquired as the result of
the crime. In this case, the Government has conceded that
Terry Honeycutt had no ownership interest in his broth-
er’s store and did not personally benefit from the Polar
Pure sales. App. to Pet. for Cert. 60a. The District Court
agreed. Id., at 40a. Because Honeycutt never obtained
tainted property as a result of the crime, §853 does not
require any forfeiture.
  The judgment of the Court of Appeals for the Sixth
Circuit is reversed.
                                           It is so ordered.
  JUSTICE GORSUCH took no part in the consideration or
decision of this case.




—————— 

the Court cannot construe a statute in a way that negates its plain text,

and here, Congress expressly limited forfeiture to tainted property that

the defendant obtained. As explained above, that limitation is incom-
patible with joint and several liability.